ORDER
PER CURIAM:
This is an original proceeding wherein applicant seeks a writ of supervisory control or other appropriate writ to require the respondent court to vacate, set aside and annul its findings, conclusions and judgment of February 21, 1975, in that certain action pending in the district court of Petroleum County, entitled: The State of Montana, on the relation of Raymond Moritz and Jack Moritz, Petitioners, vs. Ruth Laugeman, Justice of the Peace, Township of "Winnett, Petroleum County, Respondents.
Counsel for the applicant was heard ex parte and thereafter this Court entered an order requesting an adversary hearing before any further proceedings were had. Such adversary hearing was set for April 29, 1975, and on that date counsel for applicant and respondents were present in court, had filed memorandums of authority and presented oral arguments in respect to the application. The matter was taken under advisement at the conclusion of the hearing and the Court now being advised in the premises.
It is hereby ordered that the relief sought be, and it is hereby, denied, and this proceeding is ordered dismissed.